TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-13-00453-CV


                                        J. B., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




              APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
                BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                     AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s order of

termination. IT IS THEREFORE ordered that the order of termination of the trial court is in all

things affirmed. It is FURTHER appearing that the appellant is indigent and unable to pay

costs, that no adjudication as to costs is made, and that this decision be certified below for

observance.